
	

116 HR 1847 : Inspector General Protection Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1847
		IN THE SENATE OF THE UNITED STATES
		July 18, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require congressional notification for certain changes in status of inspectors general, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Inspector General Protection Act. 2.Congressional notification of change in status of Inspector General (a)Change in status of Inspector General of officesSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)by inserting , is placed on paid or unpaid non-duty status, after is removed from office; (2)by inserting , change in status, after any such removal; and
 (3)by inserting , change in status, after before the removal. (b)Change in status of Inspector General of designated Federal entitiesSection 8G(e)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)by inserting , is placed on paid or unpaid non-duty status, after office; (2)by inserting , change in status, after any such removal; and
 (3)by inserting , change in status, after before the removal. (c)Effective DateThe amendments made by this section shall take effect 30 days after the date of the enactment of this Act.
			3.Presidential explanation of failure to nominate an Inspector General
 (a)In GeneralSubchapter III of chapter 33 of title 5, United States Code, is amended by inserting after section 3349d the following new section:
				
 3349e.Presidential explanation of failure to nominate an Inspector GeneralIf the President fails to make a formal nomination for a vacant Inspector General position that requires a formal nomination by the President to be filled within the period beginning on the date on which the vacancy occurred and ending on the day that is 210 days after that date, the President shall communicate, within 30 days after the end of such period, to Congress in writing—
 (1)the reasons why the President has not yet made a formal nomination; and (2)a target date for making a formal nomination..
 (b)Clerical AmendmentThe table of sections for chapter 33 of title 5, United States Code, is amended by inserting after the item relating to 3349d the following new item:
				
					
						3349e. Presidential explanation of failure to nominate an Inspector General..
 (c)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any vacancy first occurring on or after that date.
 4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives July 17, 2019.Cheryl L. Johnson,Clerk
